Appeal by defendant from a judgment of the Supreme Court, Queens County (Glass, J.), rendered May 19, 1983, convicting him of criminal possession of stolen property in the second degree and resisting arrest, upon a jury verdict, and imposing sentence.
Judgment affirmed.
In the portion of its charge defining reasonable doubt, the trial court equated proof “beyond a reasonable doubt” with proof to a “moral certainty.” It further told the jurors that they must acquit if their “minds are wavering” or if the “scales are even”. It is well established that such language is improper (see, e.g., People v Wade, 99 AD2d 474; People v Ortiz, 92 AD2d 595). However, no exception was taken to the charge and an examination of the entire charge indicates that the concept of reasonable doubt was properly explained to the jury. Thus, the error does not warrant reversal in the interest of justice (People v Turrell, 66 AD2d 862, affd 50 NY2d 400; People v Ortiz, supra; People v Patterson, 76 AD2d 891).
We have considered defendant’s other claims and find them to be without merit. O’Connor, J. P., Brown, Lawrence and Fiber, JJ., concur.